                 Case 2:20-cv-00979-BAT Document 18 Filed 10/23/20 Page 1 of 10




 1                                                                             Hon. Brian A. Tsuchida

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7

 8   SPENCER YOUNG,
                                                          Case No. 2:20-cv-00979-BAT
 9                                  Plaintiff,
                                                          REPLY BRIEF OF THE CITY OF
10                   vs.                                  SEATTLE IN SUPPORT OF MOTION
                                                          FOR JUDGMENT ON THE PLEADINGS
11   CITY OF SEATTLE,                                     PURSUANT TO FEDERAL RULE OF
                                                          CIVIL PROCEDURE 12(C)
12                                  Defendant.
                                                          NOTE ON MOTION CALENDAR: October
13                                                        23, 2020

14

15
            I.       INTRODUCTION
16
            Defendant City of Seattle (City) submits this reply to the opposition brief filed by pro se
17
     plaintiff, Spencer Young. Young’s claims in this case seek to undermine the City’s ability to take
18
     emergency action to address threats to public safety. The Washington State Constitution affords
19
     broad police powers to first class cities such as Seattle. City of Seattle v. Goldsmith, 131 P. 456,
20
     457 (1913). The City has a corresponding responsibility to address threats to public safety by
21
     maintaining public order, which the Ninth Circuit has described as “a core duty that the
22
     government owes its citizens.” Menotti v. City of Seattle, 409 F.3d 1113, 1131 (9th Cir. 2005).
23
      REPLY BRIEF OF THE CITY OF SEATTLE IN SUPPORT OF                                 Peter S. Holmes
                                                                                       Seattle City Attorney
      MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO                                 701 5th Avenue, Suite 2050
      FEDERAL RULE OF CIVIL PROCEDURE 12(C) - 1 (20-cv-                                Seattle, WA 98104-7097
                                                                                       (206) 684-8200
      00979BAT)
                Case 2:20-cv-00979-BAT Document 18 Filed 10/23/20 Page 2 of 10




 1   On May 30, 2020, the City issued an Emergency Order to address threats to the general public,

 2   large groups of peaceful protestors, and police officers. These threats included “reports . . . about

 3   a man with a rifle on the Yesler overpass,” “property damage to approximately 40 businesses in

 4   the downtown core and Capitol Hill, vandalism of several police cars and Seattle Police

 5   Headquarters, assaults on officers by rocks, bottles, metal cans, fireworks, and other projectiles.”

 6   Complaint, Exhibit A; Emergency Proclamation at 1-2.1 The resulting Emergency Order was

 7   limited to the geographic area of unrest, tailored to address the specific emergency

 8   circumstances, and limited in time. This Court should uphold the City’s authority to impose

 9   temporary, reasonable, and targeted restrictions of firearms in serious emergencies.

10          II.     ARGUMENT

11      A. There Is No Active Case or Controversy Because the City Voluntarily Rescinded the
           Emergency Order When the Emergency Subsided.
12
            There is no active controversy relating to the Emergency Order which was rescinded
13
     voluntarily by the City on June 18. Compl. Exhibit B. Young concedes this point but asserts that
14
     the Emergency Order falls with the capable-of-repetition-yet-evading-review exception to this
15
     requirement of Article III. Plf.’s Br. at 2-3. That exception does not apply, however, because
16
     here there is no reasonable expectation that another, similar emergency order will issue. United
17
     States v. Sanchez-Gomez, 138 S. Ct. 1532, 1540 (2018). It is speculative to suggest that these
18
     same circumstances will occur again. Indeed, the exercise of the emergency power afforded by
19
     SMC 10.02.020(A)(15) explicitly requires extraordinary circumstances that may or may not
20
     come to pass and are specifically drafted to address the circumstances that arise. Accordingly,
21
     this case should be dismissed as moot.
22

23          1
            Available at http://clerk.seattle.gov/~CFS/CF_321702.pdf
      REPLY BRIEF OF THE CITY OF SEATTLE IN SUPPORT OF                                  Peter S. Holmes
                                                                                        Seattle City Attorney
      MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO                                  701 5th Avenue, Suite 2050
      FEDERAL RULE OF CIVIL PROCEDURE 12(C) - 2 (20-cv-                                 Seattle, WA 98104-7097
                                                                                        (206) 684-8200
      00979BAT)
              Case 2:20-cv-00979-BAT Document 18 Filed 10/23/20 Page 3 of 10




 1      B. Young Does Not State a Valid Second Amendment Claim, Because the Emergency
           Order Addressed a Substantial Threat to Public Safety by Restricting Weapons in a
 2         Limited Geographic Zone and For a Short Period of Time.

 3          Young’s sole claim arising under federal law is that the Emergency Order infringed on his

 4   Second Amendment right to keep and bear arms. That claim lacks merit. The parties agree that

 5   intermediate scrutiny applies to Young’s claim. See Def.’s Mot. at 11; Plf.’s Opp. Br. at 3. The

 6   challenged Order plainly survives intermediate scrutiny which requires (1) the government's

 7   stated objective to be significant, substantial, or important; and (2) a reasonable fit between the

 8   challenged regulation and the asserted objective. United States v. Chovan, 735 F.3d 1127, 1138-

 9   39 (9th Cir. 2013) (applying intermediate scrutiny where challenged law placed a substantial

10   burden on the appellant’s right to bear arms but did not implicate the core Second Amendment

11   right “of law-abiding, responsible citizens to use arms in defense of hearth and home” (quoting

12   D.C. v. Heller, 554 U.S. 570, 635 (2008) (“Heller I”).

13          The goal of the Emergency Order was to limit the weapons and tools being used to attack

14   officers, vehicles, and buildings, and generally threatening public safety. That clearly relates to

15   an important government interest. Menotti v. City of Seattle, 409 F.3d 1113, 1131 (9th Cir. 2005).

16   The emergency order was reasonably tailored to this objective, because it created a limited zone

17   encompassing downtown Seattle in which to restrict the very weapons at issue in declaring the

18   emergency. In Menotti the Ninth Circuit determined that a similar emergency order issued during

19   the World Trade Organization protests of 1999 was “narrowly tailored to serve a significant

20   government interested” adequate to survive the more demanding constitutional scrutiny applied

21   in the First Amendment context. Menotti v. City of Seattle, 409 F.3d 1113, 1131-37 (9th Cir.

22   2005). Less than three weeks after the Emergency Order was issued, and once the almost daily

23   violence creating the emergency had subsided, the City rescinded it by Mayoral Proclamation.
      REPLY BRIEF OF THE CITY OF SEATTLE IN SUPPORT OF                                Peter S. Holmes
                                                                                      Seattle City Attorney
      MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO                                701 5th Avenue, Suite 2050
      FEDERAL RULE OF CIVIL PROCEDURE 12(C) - 3 (20-cv-                               Seattle, WA 98104-7097
                                                                                      (206) 684-8200
      00979BAT)
              Case 2:20-cv-00979-BAT Document 18 Filed 10/23/20 Page 4 of 10




 1   Compl., Exhibit B.

 2          The Supreme Court and Ninth Circuit have explicitly held that government bodies can

 3   impose reasonable restrictions on the right to bear arms, for example by addressing who may carry

 4   firearms and where people may do so. Heller I, 554 U.S. at 626 (identifying “laws forbidding the

 5   carrying of firearms in sensitive places such as school and government buildings” as presumptively

 6   lawful); Nordyke v. King, 681 F.3d 1041, 1045-46 (9th Cir. 2012) (en banc) (collecting cases). The

 7   City’s Emergency Order here was a time-limited restriction on the right to carry weapons within a

 8   carefully defined geographic area.

 9      C. Young’s State-Law Constitutional Claim Should Be Dismissed Because the
           Emergency Order Was Reasonably Necessary to Protect Public Safety and
10         Substantially Related to That End.

11          Washington State Constitution, Art. 1, section 24 grants a right to bear arms. Restrictions

12   on that right are permitted if “reasonably necessary to protect public safety or welfare, and

13   substantially related to legitimate ends sought.” State v. Jorgenson, 312 P.3d 960, 964 (Wash. 2013)

14   (recognizing that the Washington State Constitution offers different and greater protection to the

15   right to bear arms than the Second Amendment and should be independently analyzed). The facts

16   described in the City’s motion and in Section II.B, supra, demonstrate that the Emergency Order

17   was reasonably necessary and substantially related to the ends sought. A temporary restriction on

18   weapons in the targeted geographic area where civil unrest is occurring is both reasonable,

19   necessary, and substantially related to the ends of protecting public safety and welfare. As such,

20   Plaintiff’s claim should be dismissed as a matter of law.

21

22

23
      REPLY BRIEF OF THE CITY OF SEATTLE IN SUPPORT OF                               Peter S. Holmes
                                                                                     Seattle City Attorney
      MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO                               701 5th Avenue, Suite 2050
      FEDERAL RULE OF CIVIL PROCEDURE 12(C) - 4 (20-cv-                              Seattle, WA 98104-7097
                                                                                     (206) 684-8200
      00979BAT)
              Case 2:20-cv-00979-BAT Document 18 Filed 10/23/20 Page 5 of 10




 1      D. Young’s State-Law Preemption Claim Should Be Dismissed, Because the Emergency
           Order Is Not a “Law or Ordinance” Subject to Preemption Under Section 9.41.290 of
 2         the Revised Code of Washington.

 3          RCW 9.41.290 states that “the State of Washington hereby fully occupies and preempts the

 4   entire field of firearms regulation within the boundaries of the state . . .” and provides that

 5   “municipalities may enact only those laws and ordinances relating to firearms that are specifically

 6   authorized by state law.”

 7          Although the language of RCW 9.41.290 is broad, it must be interpreted against the

 8   backdrop of the historical, broad authority of the City to protect the welfare of its residents. In

 9   Washington, the full police power of the state is vested in municipal corporations of the first class.

10   See Brennan v. City of Seattle, 276 P. 886, 887 (Wash. 1929) (local police power of first class cities

11   is same as state, except as restricted by legislative enactment); City of Seattle v. Goldsmith, 131 P.

12   456, 457 (Wash. 1913) (police power of state is delegated to first class cities); Shepard v. City of

13   Seattle, 109 P. 1067, 1069 (Wash. 1910) (same).

14          The Emergency Order challenged here is not expressly included within the statutory

15   preemption of RCW 9.41.290, because an Emergency Order is not a “law or ordinance.” Article V,

16   Section 2 of the Seattle City Charter specifically grants the Mayor the authority to declare an

17   emergency and assume command of the police force during that emergency; it also provides a

18   unique process by which the City Council ratifies and confirms emergency orders, which is different

19   from the process by which City enacts legislation. Compare SMC 10.02.020(B) with Seattle City

20   Charter Art. IV §§ 7-13. Therefore, the facts here are analogous to those in Watson v. City of Seattle,

21   401 P.3d 1, 13 (Wash. 2017), in which the Washington Supreme Court held that a tax on firearms

22   and ammunition was not preempted because taxes are not explicitly referenced in RCW 9.41.290.

23
      REPLY BRIEF OF THE CITY OF SEATTLE IN SUPPORT OF                                 Peter S. Holmes
                                                                                       Seattle City Attorney
      MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO                                 701 5th Avenue, Suite 2050
      FEDERAL RULE OF CIVIL PROCEDURE 12(C) - 5 (20-cv-                                Seattle, WA 98104-7097
                                                                                       (206) 684-8200
      00979BAT)
                Case 2:20-cv-00979-BAT Document 18 Filed 10/23/20 Page 6 of 10




 1          Accordingly, RCW 9.41.290 should be interpreted to preserve the City’s ability to take

 2   necessary emergency action to protect the welfare of its residents.

 3      E. To the Extent the Complaint Raises a Facial Challenge to the Seattle Municipal Code
           Provision Authorizing the Issuance of Emergency Orders, It Should Be Dismissed.
 4
            In its motion, the City construed the Young’s complaint as asserting a facial challenge to the
 5
     validity of SMC 10.02.020(A)(9), which authorizes the Mayor to issue emergency orders “prohibiting
 6
     the carrying or possession of a firearm or any instrument which is capable of producing bodily
 7
     harm . . . .” The Complaint asserts that this language in 10.02.020(A)(9) “is in direct conflict with
 8
     Article I, section 24 of the State Constitution,” see Compl. at 6, which guarantees that “[t]he right
 9
     of the individual citizen to bear arms in defense of himself, or the state, shall not be impaired.”
10
     However, the City did not rely on that ordinance for the authority to issue the Emergency Order at
11
     issue here, but relied instead on SMC 10.02.020(A)(15), which authorizes orders that are “imminently
12
     necessary for the protection of life and property.” Because SMC 10.02.020(A)(9) is unconnected to
13
     the challenged Emergency Order, there is no reason to believe that this provision could have been
14
     applied to Young or will be applied in the future. Accordingly, Young must mount a facial challenge
15
     to SMC 10.02.020(A)(9), rather than an as-applied challenge.2 However, the City’s motion explains
16
     why Young lacks standing to raise a facial challenge. Def.’s Mot. at 16-17.
17
            In his opposition brief, however, Young clarifies that he is not asking the Court to strike down
18
     any provision of the Seattle Municipal Code. Young states that he “seeks declaratory relief declaring
19

20
            2
                Washington state courts will consider facial challenges to a statute only if First
21   Amendment freedoms are implicated and otherwise “will only determine whether a statute is
     unconstitutional as applied to the facts of the case.” State v. Carver, 781 P.2d 1308, 1312 (1989);
22   cf. United States v. Salerno, 481 U.S. 739, 745 (1987) (“A facial challenge to a legislative [a]ct is,
     of course, the most difficult challenge to mount successfully, since the challenger must establish
23   that no set of circumstances exists under which the [a]ct would be valid.”).
      REPLY BRIEF OF THE CITY OF SEATTLE IN SUPPORT OF Peter S. Holmes
                                                                                      Seattle City Attorney
      MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO 701 5th Avenue, Suite 2050
      FEDERAL RULE OF CIVIL PROCEDURE 12(C) - 6 (20-cv- Seattle, WA 98104-7097
                                                                                      (206) 684-8200
      00979BAT)
              Case 2:20-cv-00979-BAT Document 18 Filed 10/23/20 Page 7 of 10




 1   the City’s Order unlawful and injunctive relief to prevent the city from taking such action again.”

 2   j(Plf.’s Opp. Br. at 5-6.) He further states that the relief requested “does not necessarily require

 3   invalidation of any particular municipal code” and that “[w]hether it was SMC 10.02.020(9) or

 4   SMC 10.02.020(A)(15) that was applied to Plaintiff should be relatively immaterial.” Id. at 6

 5   (footnote omitted).

 6       F. In the Alternative, if the Court Does Not Grant the City’s Motion, then Young Should
            Not Be Allowed to Amend His Complaint to Seek Injunctive Relief Because It Would
 7          Be Futile.

 8           Young’s complaint requests only declaratory relief. However, in his opposition to the City’s

 9   motion, Young for the first time requests injunctive relief.

10           A permanent injunction may issue only if a plaintiff is able to demonstrate:

11           (1) that it has suffered an irreparable injury; (2) that remedies available at law, such
             as monetary damages, are inadequate to compensate for that injury; (3) that,
12           considering the balance of hardships between the plaintiff and defendant, a remedy
             in equity is warranted; and (4) that the public interest would not be disserved by a
13           permanent injunction.

14   eBay Inc. v. MercExhange, LLC, 547 U.S. 388, 391 (2006).

15           Mere allegations of past violations do not meet the standard for granting injunctive relief.

16   “The purpose of an injunction is to prevent future violations,” and the moving party must

17   demonstrate “there exists some cognizable danger of recurrent violation, something more than the

18   mere possibility which serves to keep the case alive.” United States v. W. T. Grant Co., 345 U.S.

19   629, 633 (1953).

20           Young does not attempt to address any of these factors in his complaint or opposition brief. He

21   does, however, include a general request that he be allowed to amend his “complaint or brief.” Pl’f’s

22   Opp. Br. at 7. As a general matter, courts should freely grant leave to amend a pleading when justice

23   so requires. Fed. R. Civ. P. 15(a)(2). This policy is applied with “extreme liberality,” Eminence
      REPLY BRIEF OF THE CITY OF SEATTLE IN SUPPORT OF                                   Peter S. Holmes
                                                                                         Seattle City Attorney
      MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO                                   701 5th Avenue, Suite 2050
      FEDERAL RULE OF CIVIL PROCEDURE 12(C) - 7 (20-cv-                                  Seattle, WA 98104-7097
                                                                                         (206) 684-8200
      00979BAT)
                 Case 2:20-cv-00979-BAT Document 18 Filed 10/23/20 Page 8 of 10




 1   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003), and in the Ninth Circuit,

 2   a pro se litigant must be given leave to amend before dismissal “unless it is absolutely clear that the

 3   deficiencies of the complaint could not be cured by amendment.” Karim-Panahi v. Los Angeles

 4   Police Dept., 839 F.2d 621, 623 (9th Cir. 1988). Nonetheless, leave “is not to be granted

 5   automatically.” Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990). In determining

 6   whether to grant leave under Rule 15(a), a court should consider the following factors: (1) delay;

 7   (2) bad faith; (3) futility of amendment; and (4) prejudice. DCD Programs, Ltd. v. Leighton, 833

 8   F.2d 183, 186 (9th Cir. 1987).

 9           Here it would be futile to allow Young to amend his complaint to seek injunctive relief and

10   add supporting factual allegations. As an initial matter, Young does not have standing to seek

11   injunctive relief because he cannot demonstrate a likelihood of future violations. See Steel Co. v.

12   Citizens for a Better Env’t, 523 U.S. 83, 109 (1998) (“Because respondent alleges only past

13   infractions      of    EPCRA,        and      not     a     continuing violation or       the likelihood of

14   a future violation, injunctive relief will not redress its injury.”). In addition, assuming for purposes

15   of this motion that Young will be able to satisfy the first factor of irreparable injury, he will not be able

16   to meet other required factors, because the City carefully tailored the Emergency Order at issue here

17   in response to specific circumstances that unfolded over the course of May 28, 29, and 30.

18   Proclamation of Civil Emergency.3 This fact which is undisputed and established by the record before

19   this Court,4 renders the likelihood of future harm entirely speculative. In addition, the public interest

20   would be disserved by an injunction preventing the City from addressing threats to public safety.

21
             3
                 Available at http://clerk.seattle.gov/~CFS/CF_321702.pdf
22
             See Def.’s Mot. at 4 n.2 (asking the Court to take judicial notice of the Emergency
             4
23   Proclamation underlying the Emergency Order).
      REPLY BRIEF OF THE CITY OF SEATTLE IN SUPPORT OF Peter S. Holmes
                                                                               Seattle City Attorney
      MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO 701 5th Avenue, Suite 2050
      FEDERAL RULE OF CIVIL PROCEDURE 12(C) - 8 (20-cv- Seattle, WA 98104-7097
                                                                               (206) 684-8200
      00979BAT)
               Case 2:20-cv-00979-BAT Document 18 Filed 10/23/20 Page 9 of 10




 1            The remedy of a declaratory judgment may be available where the requirements for

 2   injunctive relief have not been met. See Steffel v. Thompson, 415 U.S. 452, 460-73 (1974)

 3   (explaining how considerations of comity and federalism underpin the “the modern framework for

 4   federal protection of constitutional rights from state interference” and concluding, among other

 5   holdings, that “Congress plainly intended declaratory relief to act as an alternative to the strong

 6   medicine of the injunction”); see also Halkin v. Helms, 690 F.2d 977, 1007 (D.C. Cir. 1982) (“[I]t

 7   is the case, in contrast to the injunctive remedy, that a declaratory judgment may be appropriate

 8   even in a case where, due to a change of circumstances in the interval between the complained-of

 9   injury (or threat of injury) and the prayer for relief, there is no showing of a likelihood of imminent

10   future     harm     or    of    the    irreparable     nature     of    the    threatened         injury.”)

11   III. CONCLUSION

12            As a threshold matter, Young does not meet the Article III requirements to bring this suit

13   because his claims are moot. In addition, assuming arguendo that the Emergency Order burdened

14   Young’s right to bear arms, the Order plainly surpasses constitutional scrutiny because it was

15   necessary to address substantial threats to public safety on an emergency basis and was carefully

16   limited in time and geographic scope. This Court also should reject Young’s argument that the

17   Washington State Legislature acted to preempt cities from exercising their historic emergency

18   powers to protect the public safety and maintain order during civil unrest. For the foregoing reasons

19   the City requests that the Court dismiss Young’s complaint in its entirety with prejudice.

20

21

22

23
      REPLY BRIEF OF THE CITY OF SEATTLE IN SUPPORT OF                                  Peter S. Holmes
                                                                                        Seattle City Attorney
      MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO                                  701 5th Avenue, Suite 2050
      FEDERAL RULE OF CIVIL PROCEDURE 12(C) - 9 (20-cv-                                 Seattle, WA 98104-7097
                                                                                        (206) 684-8200
      00979BAT)
            Case 2:20-cv-00979-BAT Document 18 Filed 10/23/20 Page 10 of 10




 1   DATED this 23rd day of October, 2020.

 2                                      PETER S. HOLMES
                                        Seattle City Attorney
 3
                                 By:    /s/Kerala Cowart
 4                                        Kerala Cowart, WSBA#53649
                                          Assistant City Attorney
 5
                                        Seattle City Attorney’s Office
 6                                      701 Fifth Avenue, Suite 2050
                                        Seattle, WA 98104
 7                                      Tel #: (206) 684-8200
                                        Fax #: (206) 684-8284
 8
                                        E-mail: kerala.cowart@seattle.gov
 9
                                        Attorney for Defendant City of Seattle
10

11

12

13

14

15

16

17

18

19

20

21

22

23
      REPLY BRIEF OF THE CITY OF SEATTLE IN SUPPORT OF                           Peter S. Holmes
                                                                                 Seattle City Attorney
      MOTION FOR JUDGMENT ON THE PLEADINGS PURSUANT TO                           701 5th Avenue, Suite 2050
      FEDERAL RULE OF CIVIL PROCEDURE 12(C) - 10 (20-cv-                         Seattle, WA 98104-7097
                                                                                 (206) 684-8200
      00979BAT)
